DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/07/2021, with respect to claims 1-16 have been fully considered and are persuasive.  The 103 rejection of the claims 1-16 has been withdrawn.  New 112 rejections follow, and claim objections. 
Claim Objections
Claims 2-14 and 18 are objected to because of the following informalities:  wastewater is misspelled as waste water.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of wastewater in the upper portion and also wastewater in the lower portion in lines 5 and 6, however it is not clear if this is the same or different from each other and also from the 
Since claims 2-15 depend from claim 1, they contain essentially the same subject matter and are rejected for at least the same reasons. 
Claim 16 recites the limitation of water containing organic impurities in the upper portion and also water in the lower portion in lines 6 and 7, however it is not clear is this is the same or different from each other. Therefore, the scope of the claim is unclear making the claim indefinite.  
 Claim 18 recites the limitation "the waste water" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation of waste water in the upper portion and also waste water in the lower portion, however it is not clear is this is the same or different from each other. Therefore, the scope of the claim is unclear making the claim indefinite.  
Allowable Subject Matter
Claims 1, 16, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not suggest nor fairly disclose continuously treating the wastewater with ozone, wherein ozone is dispersed through inline venturi mixers into wastewater entering an upper portion of each mixing vessel, and additional ozone is concurrently dispersed into wastewater in a lower portion of each mixing vessel.
The prior art does not suggest nor fairly disclose continuously treating the water containing organic impurities with ozone, wherein ozone is dispersed through inline venturi mixers into water containing organic impurities entering an upper portion of each mixing vessel, and additional ozone is concurrently dispersed into water in a lower portion of each mixing vessel.
The prior art does not suggest nor fairly disclose continuously treating the waste water with ozone, wherein ozone is dispersed through inline venturi mixers into waste water RESPONSE TO OFFICE ACTIONPAGE 4 APPLICATION NO. 16/919,838ATTORNEY DOCKET NO.: 8994-700USPT 3508629.1entering an upper portion of each mixing vessel, and additional ozone is concurrently dispersed into waste water in a lower portion of each mixing vessel using mixer/injectors that create a field with a lesser oxidation reduction potential than the inline venturi mixers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774